 
 
I 
108th CONGRESS 2d Session 
H. R. 5049 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Inslee (for himself, Mr. Larsen of Washington, Ms. Berkley, and Mr. Honda) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require the Federal Energy Regulatory Commission to revoke the authority granted to Enron to sell electricity at market rates and to prohibit Enron from enforcing certain contract provisions, and for other purposes. 
 
 
1.Congressional findingsThe Congress finds that: 
(1)Valid contracts based on free, fair, and arms length transactions should be respected, but contracts based on dishonest and fraudulent activities diminish trust in market transactions, hinder economic growth and do not warrant protection equal to that of fair and valid contracts. 
(2)The Enron Corporation and or agents of the Enron Corporation willfully engaged in manipulation of the electricity market in the Western Interconnect for many months during the years 2000 and 2001, creating the West Coast Energy Crisis. During the West Coast Energy Crisis, the Federal Energy Regulatory Commission failed to act in a timely manner in enforcing the Federal Power Act to ensure Just and Reasonable rates during the West Coast Energy Crisis. 
(3)During the West Coast Energy Crisis, the President of the United States, the Vice President of the United States, the Secretary of the Energy, and the Federal Energy Regulatory Commission repeatedly stated that the Federal Government would not take action to control the fraudulent prices of electricity, leaving many utilities no choice but to enter into fraudulent contracts with Enron. 
2.Fraudulent and manipulative market activities by Enron 
(a)Revocation of market rate authorityThe Federal Energy Regulatory Commission shall issue an order revoking the authority granted to the Enron company (and any affiliate of the Enron company, the bankruptcy trustee for the company and any successor in interest to the Enron company or any affiliate thereof) to sell electric energy at market-based rates. Such revocation shall be effective retroactive to the date on which the commission determines that the Enron company initially engaged in the manipulation of prices for electric energy sales or engaged in any fraudulent activity with regard to such sales.  
(b)Claims for damages by Enron prohibitedIn the case of any contract for the sale of electric energy or natural gas by the Enron company of any affiliate of the company which has been terminated by Enron or by the purchaser or under which the purchaser has ceased to accept delivery of electric energy or natural gas, the Federal Energy Regulatory Commission shall issue an order prohibiting the Enron company (and any affiliate of the Enron company, the bankruptcy trustee for the company and any successor in interest to the Enron company or any affiliate thereof) from enforcing any claim for monetary damages (including any penalty for contract termination) or from otherwise enforcing contract provisions against the purchaser.  
 
